Citation Nr: 0332313	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  95-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran had honorable active duty military service from 
August 1958 to August 1961.  He also had an additional period 
of dishonorable active duty military service from October 
1965 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim for 
service connection for a back disorder.  The veteran filed a 
timely appeal to this adverse determination.

The veteran testified at a Travel Board hearing at the RO in 
January 1997 before the undersigned Veterans Law Judge, who 
is responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

When this matter was previously before the Board in June 1997 
it was remanded to the RO for further development, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.


REMAND

In reviewing the veteran's claims file, the Board observes 
that in August 2001, VA received from the veteran's service 
representative a copy of an August 2000 Notice of Decision 
from the U.S. Social Security Administration (SSA).  This 
notice indicates that the veteran was found by that agency to 
be disabled based, in large part, on his back pain and 
multiple hernia problems.  However, the medical evidence upon 
which this decision was based is not of record.  The Board 
observes that, under 38 U.S.C.A. § 5107(a) (West 2002), VA's 
duty to assist specifically includes requesting information 
from other Federal departments or agencies.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Board notes that it 
has been resolved in various cases, essentially, that 
although SSA decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
such records. See Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 
181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 (1992).  
In addition, in Quartuccio v. Principi, 16 Vet. App. 183, 
187-88 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that, in a psychiatric 
disability benefits case where SSA benefits had been granted 
for a psychiatric disability, a remand to obtain Social 
Security records was required where the "possibility that 
the SSA records could contain relevant evidence...cannot be 
foreclosed absent a review of those records."  Because the 
present claim clearly presents an analogous situation, a 
remand to the RO to request all additional medical records 
upon which the August 2000 SSA benefits determination was 
rendered is required.

In addition, the Board observes that during the pendency of 
this appeal, Congress passed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well-grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case prior to 
that date; that claim remains pending before VA.  Thus, the 
Board finds that the provisions of the VCAA are applicable to 
his appeal. Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 
25, 2003).  

Following a review of the veteran's claims file, the Board 
observes that the veteran has not yet been advised of the 
enactment of the VCAA and of the new rights provided to him 
thereby.  In particular, the Board finds that VA has not 
fully addressed whether VA's new duty to notify has been 
satisfied.  See Quartuccio, 16 Vet. App. at 187 (holding that 
there is a statutory and regulatory requirement that VA 
specifically notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA).  Until recently, such VCAA notice was 
routinely provided to the veteran directly by the Board.  See 
38 C.F.R. § 19.9(a)(2) (2002).  However, in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002), finding that such implementing 
regulation was inconsistent with the provisions of 
38 U.S.C.A. § 5103(a) and (b) as it afforded less than one 
year for the receipt of additional evidence.  As such, a 
remand to the RO in this case is required for compliance with 
the notice and duty to assist provisions contained in 
38 U.S.C.A. § 5103(a) and (b) (West 2002).

The Board also observes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the appellant that notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the U.S. Social 
Security Administration and request that 
it provide copies of any records 
developed in association with the award 
of disability benefits to the veteran in 
August 2000, to include all medical 
reports.  Upon receipt of the requested 
information, it should be incorporated 
into the record.

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and ensure that all indicated 
actions are complete.  The RO must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised of the evidence needed 
regarding his claim, and informed of what 
evidence, if any, is needed from the 
veteran versus what evidence, if any, VA 
will attempt to procure.  The RO should 
next readjudicate the issue of the 
veteran's entitlement to service 
connection for a back disorder.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




